Lahtinen, J.
Appeal from an order of the Supreme Court (Connor, J.), entered July 6, 2001 in Columbia County, which, inter alia, granted defendants’ motion to compel arbitration.
The instant action seeks recovery of a $30,000 down payment made by plaintiffs to defendants on a contract for the purchase and construction of a modular home. The contract contained a clause that referred “[a]ny controversy or claim arising out of or relating to this Agreement * * *, or the breach thereof,” to arbitration. Plaintiffs appeal from Supreme Court’s order granting defendants’ motion to stay the instant action and compel arbitration claiming, inter alia, that the arbitration clause does not apply because they timely canceled the contract as provided under General Business Law article 36-A and they were fraudulently induced to enter into the contract.
We agree with Supreme Court that, under the broadly worded arbitration clause presented here, the claims raised by plaintiffs are subject to arbitration (see, Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91, 95-96; Matter of Weinrott[Carp], 32 NY2d 190, 195).
Mercure, J.P., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.